Citation Nr: 1544304	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-23 352	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension.
 
2. Entitlement to an increased rating for lumbar degenerative joint disease, in excess of 20 percent prior to October 4, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to March 1986.  He also served with the National Guard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Board reopened and remanded the claim of entitlement to service connection for hypertension and remanded the issue of entitlement to an increased rating for degenerative arthritis at L5-S1.  In June 2015, the Board again remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

On September 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in the September 2015 letter, the Veteran stated that he was withdrawing "all appeals...pertaining to my claim [number]."  The appellant has therefore withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


